DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s reply, filed 01/05/2021, with respect to the rejection(s) of claim(s) 20-21 under Zhang in view of Jun et al have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nishiwaki.
Allowable Subject Matter
Claims 1-19, 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although Seo et al in view of Dehn et al and further in view of Zhang and further in view of Jun disclose 1. (Currently Amended) A display device comprising: a display panel; a sound generator under the display panel; a frame disposed under the display panel and the sound generator; and a porous layer disposed adjacent to the sound generator between the display panel and the frame and having a plurality of air pockets; and a shock-absorbing layer between the display panel and the porous layer to surround side surfaces of the sound generator, wherein the porous layer has a porosity of 90% or more, and the display panel is vibratable independently of the frame, but do not expressly disclose the limitation “wherein the shock-absorbing layer overlaps the porous layer in a thickness direction of the display panel, and does not overlap the 
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the shock-absorbing layer overlaps the porous layer in a thickness direction of the display panel, and does not overlap the sound generator in the thickness direction of the display panel, and wherein the porous layer overlaps the sound generator and the shock-absorbing layer in the thickness direction of the display panel.”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,879,766 B1) in view of Jun et al (US 2008/0315766 A1) and further in view of Nishiwaki et al (US 2017/0134546 A1) and further in view of Iwata et al (US 2013/0228392 A1).
Regarding claim 20, Zhang discloses a display device comprising: a display panel (Zhang; Fig 7C; layer 77); a sound generator disposed under the display panel (Zhang; Fig 7C; sounding driver 72); a frame disposed under the display panel and the sound generator (Zhang; Fig 7C; frame 71); a porous layer disposed adjacent to the sound generator between the display panel and the frame (Zhang; Fig 7C; porous layer 55; col 10; lines 10-35; porous layer 75) but do not expressly and having a plurality of staggered air pockets partially overlapping one another along a shortest path between the display panel and the frame, wherein the display panel is vibratable independently of the frame; wherein a thickness of the sound generator is greater than a thickness of the porous layer, and wherein the sound generator penetrates the porous layer. However, Jun et al disclose a display device comprising a porous layer having a plurality of staggered air pockets partially overlapping one another along a shortest path between the display panel and the frame (Jun et al; Fig 7); wherein the display panel is vibratable independently of the frame wherein the display panel is vibratable independently of the frame (Jun et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the porous layer taught by Jun as vibration damping in the display device taught by Zhang et al because both disclosures teach vibration damping devices within display device. The motivation to do so would have been to improve the reduction of vibration transmission through the adhesive member. Moreover, Nishiwaki et al disclose a display device wherein a thickness of the sound generator is greater than a thickness of the porous layer, (Nishiwaki et al; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the 

Regarding claim 21, Zhang discloses a method of playing sound from an electronic device having a display panel and a sound generator mounted in a frame by a porous layer (Zhang; Fig 7C; layer 77), the method comprising the steps of: applying an electronic signal to activate the sound generator (Zhang; Fig 7C; sounding driver 72); and vibrating substantially the entire display panel via the layer (Zhang; col 11; lines 5-20), but do not expressly disclose and vibrating the display panel independtly of the frame; wherein a thickness of the sound generator is greater than a thickness of the porous layer, and wherein the sound generator penetrates the porous layer. However, Jun et al disclose a display device comprising vibrating the display panel independtly of the frame (Jun et al; Para [0061]). It would have been obvious to one of the ordinary 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651